Citation Nr: 1749333	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-35 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2015 the Board remanded the issue of service connection for an acquired psychiatric disorder, to include PTSD, for additional development.  VA was unable to contact the Veteran to schedule a VA examination.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In June 2015, the Board reopened and remanded the Veteran's previously denied claim for service connection for acquired psychiatric disorder.  

The June 2015 remand directives in part required the Veteran to undergo a VA examination to assess the nature and etiology of his acquired psychiatric disorder.  VA attempted to contact the Veteran to schedule the examination, including on October 15, 19, and November 4, 2015.  See Compensation and Pension Appointment Tracking Note from the Joint Ambulatory Care Center in Pensacola, Florida.  The record indicates that the Veteran has traveled to VA facilities in the past for examination and treatment.  Regarding this examination, the Veteran could not be reached and did not respond to calls.  He did not return a message left with his wife.  The Veteran did not subsequently make himself available to schedule or report for a VA psychological examination.  

VA regulations provide expressly that, when, as here, a Veteran fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit that was previously disallowed, the claim shall be denied.  See 38 C38 C.F.R. § 3.655 (2016).  Nevertheless, the Board will apply the benefit of the doubt doctrine and afford the Veteran another opportunity to report for a VA examination.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered the Veteran's specific circumstances.  The record showed that the Veteran was incarcerated starting in December 2015.  The weeks prior to incarceration could have involved arrest, detainment, and legal procedures, prior to execution of a sentence.  Moreover, the record now shows that the Veteran has been located and appears to be under a caretaker's aid and attendance.  Consequently, a remand is necessary to afford the Veteran a new VA psychiatric examination.

Accordingly, the case is REMANDED for the following actions:

1.  If the Veteran identifies other evidence, obtain updated copies of his VA treatment records and any private treatment records, and associate them with the claims file.

2.   Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of his acquired psychiatric disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Identify all acquired psychiatric disorder diagnoses which are appropriate to the Veteran's symptoms. 

For each diagnosis, the examiner must explain how and why the Veteran meets the criteria for that diagnosis. 

If the examiner determines that PTSD is an appropriate diagnosis, the examiner must not only state the stressor events that precipitated the disorder, but also state what evidence in the file in addition to the Veteran's statements, e.g., service personnel records, service treatment records, and civilian medical records which support the occurrence of the stressor events.

Once all appropriate diagnoses have been determined the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that any diagnosis assigned is causally or etiologically a result of the Veteran's military service? 

If the examiner disagrees with any diagnosis discussed in prior VA examinations or treatment records, he or she must say so and explain the reason for that conclusion. 

If the examiner finds that the Veteran does not currently meet the criteria for any acquired psychiatric disorder diagnosis, but that he did meet the criteria for any such disorder during the appeal period, the examiner must still offer an opinion as to the etiology of the previously diagnosed disorder.
 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided.

3. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2016).
 
4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



